Case: 14-12805    Date Filed: 03/17/2015   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-12805
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:13-cr-00505-RAL-EAJ-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

NORMAN V. CHARLTON,

                                                            Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                                (March 17, 2015)

Before HULL, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Robert Godfrey, appointed counsel for Norman Charlton in this direct

criminal appeal, has moved to withdraw from further representation of Charlton
              Case: 14-12805    Date Filed: 03/17/2015   Page: 2 of 2


and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,

18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Charlton’s convictions and

sentences are AFFIRMED.




                                         2